DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Title
The Examiner proposes the below Application Title change in accordance with MPEP 606.01 and MPEP 1302.04(a) to improve the descriptive nature of the title.  The Applicant can suggest an alternative title if desired.  
The Application Title should be changed to the following:  
“TRACKING ERRORS BETWEEN GEOMETRIC FEATURES WITH RADAR SENSOR”
No action is required by the applicant.  If an allowance is processed, the Examiner will change the name as part of the Examiner’s Amendment process.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-16, 19-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see MPEP 2106). 
In claim 1 and 19, the simple addition of the limitation “receiving reflected radar signals from a radar sensor of a radar; processing the received reflected radar signals to ….” Would make the claims eligible under U.S.C. 101.  Applicant is strongly encouraged to call the Examiner with any questions regarding this U.S.C. 101 rejection.  
The following is a detailed rejection of independent claim 1.  Analogous independent claims 19 are rejected for similar reasons.  Regarding claim 1 and applying Step 1 of the MPEP § 2106: The instant application includes independent claim 1 which is directed toward an “obstacle detection method.”  As such, claim 1 is directed to one of the four categories of patent eligible subject matter (i.e. process, product, and product respectively).
Regarding Step 2A, prong 1 of the MPEP § 2106:  claim 1 presents the following steps which under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mental processes:
A method for tracking targets, the method comprising: receiving data from a radar sensor of a radar;
processing the received data to detect targets;
identifying a first geometric feature of a first detected target at a first time step, the first detected target being associated to a first track; identifying a second geometric feature of a second detected target at a second time step;
determining an error value based on the first and second geometric features; and associating the second detected target to the first track based on the error value.
Each of these steps can reasonably be performed by a general purpose computer using an input file containing the “received data” without any Radar apparatus.  
Regarding Step 2A, prong 2 of the MPEP § 2106:  Claim 1 does not integrate the claimed abstract idea into a practical application. The claim has a method which can be completed with a received database, process that database to arrive at a set qualified loosely as a “target detection.”  The specification in paragraph [0003] of the present application does disclose “receiving reflected RF signals”, but these features are not included in the rejected claims.  As such, claim 1 merely require the reception of a data table which can be performed by a generic computer using generic computer code and generic memory storage and does not represent any specified tasks.  
Each element in claim 1 considered singly fails to impose a meaningful limit on the judicial exception (i.e. under a BRI the claim is directed toward data processing using a generic computer).  Claim 1 as a whole, looking at the additional elements individually, and looking at the elements in combination, does not integrate the abstract idea into a practical application.  
Regarding Step 2B of the MPEP § 2106:  Claim 1 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to an inventive concept. As stated above, the claim merely makes calculations on a data set using a generic computer. 
Specifically, claim 1 does not require an input or output of the generated and/or updated candidate group from any databases, libraries, or files of any type.  Claim 1 does not require that the calculated output of the generated calculation be used in any specific manner.  Claim 1 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claim 1 does not integrate the abstract idea into an inventive concept. 
Regarding claims 2-13, 15-16, 20-21, all of the claim elements of dependent claims 2-7 when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. 
These additional limitations can be performed by a general purpose computer using math.  As such, claims claims 2-13, 15-16, 20-21 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claims claims 2-13, 15-16, 20-21 do not integrate the abstract idea into a practical application. 
Allowable Subject Matter
Claim(s) 4, 5, and 6 are rejected above in view of 35 USC § 101.  However, if the minor 35 USC § 101 deficiency is cured, then Claim(s) 4, 5, and 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramezani, et al, U. S. Patent Application Publication 2022/0076432 (“Ramezani”).
Regarding claim 1, Ramezani teaches:
A method for tracking targets, the method comprising: receiving data from a radar sensor of a radar; (Ramezani, paragraph 0033, “[0033] Referring to FIG. 1A, a sensor system 10 can capture scenes S1 , S2 , S3 of the environment 12 at times t1 , t2 , and t3 , respectively, and generate a sequence of images I1, I2, I3, etc. The sensor system 10 can include any suitable combination of devices capable of sensing the environment, such as one or more lidar sensors,… one or more cameras, one or more radars,”; a system can collect radar data to generate a sequence of images).
processing the received data to detect targets; (Ramezani, paragraph 0034, “[0034] After the sensor system 10 generates the images I1, I2, I3, etc., an object detector 12 can detect features F1, F2, F3, and F4 in image 11 , features F’1, F’2 , F’3 , and F’4 in image 12, and features F”1, F”2, F”3, and F”4 in image 13 . For simplicity, FIG. 1A illustrates these features as encompassing entire objects such as cars, persons, or trees, but in general a feature can represent a portion of an object of any suitable size.”; a system that can create multiple images of multiple features in multiple subsequent times).
identifying a first geometric feature of a first detected target at a first time step, the first detected target being associated to a first track; identifying a second geometric feature of a second detected target at a second time step; (Ramezani, paragraph 0033-0035, “[0033] For simplicity, FIG. 1A illustrates these features as encompassing entire objects such as cars, persons, or trees, but in general a feature can represent a portion of an object of any suitable size. Because feature F1 may not necessarily correspond to feature F2 , a multi-object tracker 14 estimates the traces of the features F1 , F2 , F3 , and F4 through the subsequent images I2, I3, etc. using a message passing graph 50. [0035] As illustrated in FIG. 1A, the message passing graph 50 generates layer 52A for the image I1 generated at time t1 , layer 52B for the image I2 generated at time t2, and layer 52C for the image I3 generated at time t3. … The features nodes are interconnected via edges which, in this example implementation, also include edge nodes (represented by rectangular shapes).”; a system can separate multiple features, and can track the features independently if the features do not correspond to the same object; that the system has at least three times, with multiple features of multiple objects at the “graph 50”; that the system can track edges and edge nodes (i.e. geometric feature)).
determining an error value based on the first and second geometric features; and associating the second detected target to the first track based on the error value. (Ramezani, paragraph 0035-0039, “[0035] The features nodes are interconnected via edges which, in this example implementation, also include edge nodes (represented by rectangular shapes). An edge node is connected to precisely two feature nodes: one in the earlier-in-time layer LN and another in the later-in-time layer LN+1. [0039] Referring to FIG. 1B, the multi-object tracker 14 can operate on the graph 50 to produce output according to which feature F4 of layer 52A likely corresponds to F’3 of layer 52B and feature F”3 of layer 52C. [0039] The GRUs (Gated Recurrent Units) 60-66 in this example generate high values corresponding to high probabilities that feature F4 is the same feature as F’3, which in turn is the same feature as F”3.”; a system where the features F1, F2, etc. are combined into edges, that the edge nodes are compared with subsequent edges; that the edges are grouped into “gated recurrent units” (GRUs) which are highly correlated as a single object or target; that the highest valued correlation probabilities are grouped together for tracking purposes. Note: According to applicant’s specification paragraph 0063 a “minimized error” is equivalent to an increased correlation, or high probability of match between images).
Regarding claim 2, Ramezani teaches:
The method of claim 1, wherein associating the second detected target to the first track comprises associating the second detected target to the first track  (Ramezani, paragraph 0039, 0087, “[0039] The GRUs (Gated Recurrent Units) 60-66 in this example generate high values corresponding to high probabilities that feature F4 is the same feature as F’3, which in turn is the same feature as F”3. [0087] For example, the dynamic object detector 134 may use simple heuristics to identify a “clump” or “cluster” of points that is likely to correspond, roughly, to a single object (e.g., where you have greater than a threshold number of points all within a threshold distance of each other when the points are represented in three-dimensional space), and to determine that the clump or cluster is moving over time.”; that edges and nodes with a high probability of correspondence between time frames are clumped together).
when the error value is lower than a predetermined threshold. (Ramezani, paragraph 0053, “[0048] The multi-object tracker 14 can perform the training by implementing an algorithm illustrated by the following pseudo-code (Algorithm 1). [0050] The algorithms make use of the following high level functions, which are explained below: … [0053] prune graph( ): This function removes low probability edges and nodes from the currently active part of the graph using a user specified threshold.”; that the features can be grouped using an algorithm; that a “prune” function can decide that an edge or node can be removed from the GRU when the edge or node does not meet a “specified threshold.” Removing an edge or node of a feature that does not exceed a threshold is mathematically equivalent to keeping those edges and nodes that exceed the threshold).
Regarding claim 3, Ramezani teaches The method of claim 1, wherein associating the second detected target to the first track comprises associating the second detected target to the first track using Hungarian assignment. (Ramezani, paragraph 0048-0054, “[0048] The multi-object tracker 14 can perform the training by implementing an algorithm illustrated by the following pseudo-code (Algorithm 1). [0050] The algorithms make use of the following high level functions, which are explained below:  …[0054] decode graph( ): This function is called to decode the output probabilities for every node/edge into corresponding tracks. This can either be done in a greedy manner (e.g., by following the highest probability path from left to right) or by using the Hungarian algorithm ( on consecutive timesteps from left to right).”; that the features can be grouped using an algorithm; that a Hungarian algorithm can be used to group the highest probability features into an object for tracking).
Regarding claim 12, Ramezani teaches The method of claim 1, wherein the first and second detected targets are human targets. (Ramezani, paragraph 0090, “[0090] The parameter adjustment module 136 may determine the desired area of focus based on a single dynamic object, based on the class of a dynamic object, and/or based on an area of high density of multiple dynamic objects or dynamic object classes. For example, the parameter adjustment module 136 may identify an area of focus as being an area that contains a pedestrian or vehicle, an area that includes at least two pedestrians or vehicles,”; that the radar data can be used to track a pedestrian (human) target).
Regarding claim 13, Ramezani teaches The method of claim 1, wherein the first and second time steps are consecutive time steps. (Ramezani, paragraph 0033, “[0033] Referring to FIG. 1A, a sensor system 10 can capture scenes S1 , S2 , S3 of the environment 12 at times t1 , t2 , and t3 , respectively, and generate a sequence of images I1, I2, I3, etc. The sensor system 10 can include any suitable combination of devices capable of sensing the environment, such as one or more lidar sensors,… one or more cameras, one or more radars,”; a system can collect radar data to generate a sequence of images using a consecutive set of timing data).
Regarding claim 16, Ramezani teaches:
The method of claim 1, further comprising: receiving further data from a further radar sensor of a further radar; (Ramezani, paragraph 0033, “[0033] Referring to FIG. 1A, a sensor system 10 can capture scenes S1 , S2 , S3 of the environment 12 at times t1 , t2 , and t3 , respectively, and generate a sequence of images I1, I2, I3, etc. The sensor system 10 can include any suitable combination of devices capable of sensing the environment, such as one or more lidar sensors,… one or more cameras, one or more radars,”; a system can collect radar data from at least three sensors).
processing the received further data to detect further targets; (Ramezani, paragraph 0034, “[0034] After the sensor system 10 generates the images I1, I2, I3, etc., an object detector 12 can detect features F1, F2, F3, and F4 in image 11 , features F’1, F’2 , F’3 , and F’4 in image 12, and features F”1, F”2, F”3, and F”4 in image 13 . For simplicity, FIG. 1A illustrates these features as encompassing entire objects such as cars, persons, or trees, but in general a feature can represent a portion of an object of any suitable size.”; that the system can collect radar data from three sensors relating to at least three time frames to detect multiple targets and features).
identifying a further geometric feature of a further detected target at a third time step; (Ramezani, paragraph 0033-0035, “For simplicity, FIG. 1A illustrates these features as encompassing entire objects such as cars, persons, or trees, but in general a feature can represent a portion of an object of any suitable size. Because feature F1 may not necessarily correspond to feature F2 , a multi-object tracker 14 estimates the traces of the features F1 , F2 , F3 , and F4 through the subsequent images I2, I3, etc. using a message passing graph 50. [0035] As illustrated in FIG. 1A, the message passing graph 50 generates layer 52A for the image I1 generated at time t1 , layer 52B for the image I2 generated at time t2, and layer 52C for the image I3 generated at time t3.”; that all three images from the sensors and data can be used to generate a probability of tracking a target or a target feat at the thirds time).
determining a further error value based on the first and further geometric features; and associating the further detected target to the first track associated to the first detected target based on the further error value. (Ramezani, paragraph 0035-0039, “[0035] The features nodes are interconnected via edges which, in this example implementation, also include edge nodes (represented by rectangular shapes). An edge node is connected to precisely two feature nodes: one in the earlier-in-time layer LN and another in the later-in-time layer LN+1. [0039] Referring to FIG. 1B, the multi-object tracker 14 can operate on the graph 50 to produce output according to which feature F4 of layer 52A likely corresponds to F’3 of layer 52B and feature F”3 of layer 52C. [0039] The GRUs (Gated Recurrent Units) 60-66 in this example generate high values corresponding to high probabilities that feature F4 is the same feature as F’3, which in turn is the same feature as F”3.”; a system where the features F1, F2, F3, and F4, etc. are combined into edges, that the edge nodes are compared with subsequent edges; that the edges are grouped into “gated recurrent units” (GRUs) which are highly correlated as a single object or target; that the highest valued correlation probabilities are grouped together for tracking purposes. Note: According to applicant’s specification paragraph 0063 a “minimized error” is equivalent to an increased correlation, or high probability of match between images).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramezani in view of Laine, et al, U. S. Patent Application Publication 20220161782 (“Laine”).
Ramezani teaches the method of claim 1.
Ramezani teaches:
wherein identifying the first geometric feature comprises approximating data associated with the first detected target at the first time step (Ramezani, paragraph 0033-0035, “For simplicity, FIG. 1A illustrates these features as encompassing entire objects such as cars, persons, or trees, but in general a feature can represent a portion of an object of any suitable size. Because feature F1 may not necessarily correspond to feature F2 , a multi-object tracker 14 estimates the traces of the features F1 , F2 , F3 , and F4 through the subsequent images I2, I3, etc. using a message passing graph 50. [0035] As illustrated in FIG. 1A, the message passing graph 50 generates layer 52A for the image I1 generated at time t1 , layer 52B for the image I2 generated at time t2, and layer 52C for the image I3 generated at time t3.”; a system can separate multiple features, and can track the features independently if the features do not correspond to the same object; that the system has at least three times, with multiple features of multiple objects at the “graph 50”).
wherein identifying the second geometric feature comprises approximating data associated with the second detected target at the second time step (Ramezani, paragraph 0033-0035, “For simplicity, FIG. 1A illustrates these features as encompassing entire objects such as cars, persons, or trees, but in general a feature can represent a portion of an object of any suitable size. Because feature F1 may not necessarily correspond to feature F2 , a multi-object tracker 14 estimates the traces of the features F1 , F2 , F3 , and F4 through the subsequent images I2, I3, etc. using a message passing graph 50. [0035] As illustrated in FIG. 1A, the message passing graph 50 generates layer 52A for the image I1 generated at time t1 , layer 52B for the image I2 generated at time t2, and layer 52C for the image I3 generated at time t3.”; a system can separate multiple features, and can track the features independently if the features do not correspond to the same object; that the system has at least three times, with multiple features of multiple objects at the “graph 50”).
Ramezani does not explicitly teach:
to a Gaussian distribution having a first mean and a first standard deviation,
 to a Gaussian distribution having a second mean and a second standard deviation, and
wherein determining the error value comprises determining the error value based on the first mean, the second mean, the first standard deviation, and the second standard deviation..
Laine teaches:
to a Gaussian distribution having a first mean and a first standard deviation, (Laine, figure 5A/B, & 6, paragraph 0074, “[0074] An example with normally distributed errors, also sometimes referred to as Gaussian errors, is illustrated in FIG. 5b, which shows an example scenario 50 where vehicle state error in terms of at least position is assumed to be unbiased with respect to the planned track 23 and to follow a Gaussian distribution centered around the track. … For the position estimate, this covariance matrix can be illustrated by an ellipse 51a which indicates where the true value lies with some probability. For instance, for a Gaussian distribution with mean u, the probability that a realization lies within one standard deviation of the mean value u is about 68.27%, the probability that a realization lies within two standard deviations of the mean value u is about 95.45%, and the probability that a realization lies within three standard deviations of the mean value u is about 99.73%.”; a position of a first time frame A has a Gaussian distribution with a first mean, first standard deviation for position and velocity).
 to a Gaussian distribution having a second mean and a second standard deviation, and (Laine, figure 5A/B, 6, 7A/B, 0082, “[0082] In FIG. 6, a particle filter is used where a large number of particles 61a, 61b, 61c represent possible realizations of a towing vehicle trying to follow the planned track 23. A realization of sensor input data is generated based on an assumed error distribution and fed to a simulated control algorithm which outputs an evolved state estimate of the articulated vehicle corresponding to a particle.”; that a particle filter can create the same data set as mentioned above for multiple particle features over multiple time frames).
wherein determining the error value comprises determining the error value based on the first mean, the second mean, the first standard deviation, and the second standard deviation. (Laine, figure 5A/B, 6, 7T/B, 0080, “[0080] The sequence of uncertainty ellipsoids in FIG. 7a is determined starting in an initial vehicle state 71 with associated uncertainty ellipsoid 72 determined from P.sub.0|0 at location (A) up to and end location (C) of the planned track 23 associated with a vehicle state 73 and associated uncertainty ellipsoid 74. The potentially swept area can now be determined as a bounding region 33a which bounds the error ellipsoids, or simply as the union of the uncertainty ellipsoid regions.”; that each of the specified values of the mean, the standard deviation, and the error distribution can be used to track an object over time within a bounded error region associated with a desired probability).
In view of the teachings of Laine it would have been obvious for a person of ordinary skill in the art to apply the teachings of Laine to Ramezani at the time the application was filed in order to track a vehicle using radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Laine in the same or in a similar field of endeavor with Ramezani before the effective filing date of the claimed invention in order to combine Ramezani’s tracking using Gaussian distribution of the mean of data points and Ramezani’s use of features to track an object  The Gaussian distribution combined with the feature tracker merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramezani in view of Tang, et al, U. S. Patent Application Publication 2020/0126249 (“Tang”).
Regarding claim 8, Ramezani teaches the method of claim 1.
Ramezani teaches wherein the first and second detected targets are first and second clusters of the plurality of clusters. (Ramezani, paragraph 0033-0035, “For simplicity, FIG. 1A illustrates these features as encompassing entire objects such as cars, persons, or trees, but in general a feature can represent a portion of an object of any suitable size. Because feature F1 may not necessarily correspond to feature F2 , a multi-object tracker 14 estimates the traces of the features F1 , F2 , F3 , and F4 through the subsequent images I2, I3, etc. using a message passing graph 50. [0035] As illustrated in FIG. 1A, the message passing graph 50 generates layer 52A for the image I1 generated at time t1 , layer 52B for the image I2 generated at time t2, and layer 52C for the image I3 generated at time t3.”; a system can separate multiple features, and can track the features independently if the features do not correspond to the same object; that the system has at least three times, with multiple features of multiple objects at the “graph 50”).
Ramezani does not explicitly teach further comprising clustering detected targets into clusters of cells using k-mean clustering to generate a plurality of clusters,.
Tang teaches further comprising clustering detected targets into clusters of cells using k-mean clustering to generate a plurality of clusters, (Tang, paragraph 0089, “[0089] In some embodiments, the point clouds may be classified using a cluster algorithm. For example, the classification may be based on the k-mean of the cluster algorithm. K-mean clustering is a non-supervised classification algorithm. The number of clusters for classification may be specified prior to classification. If it can be determined that only the body and arms of the operator exist in the detection range of the TOF camera, then the number of clusters may be 2.”; that the clusters of an image can be grouped according to a k-mean clustering algorithm; that the clustering can be used on multiple clusters; it is obvious that once a k-cluster can be performed on multiple items in a single frame, that the k-mean can be used for tracking as discussed in ppp 0174).
In view of the teachings of Tang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Tang to Ramezani at the time the application was filed in order to track a vehicle using radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Tang in the same or in a similar field of endeavor with Ramezani before the effective filing date of the claimed invention in order to combine Tang’s tracking using a k-mean clustering of data points and Ramezani’s use of features to track an object  The k-mean distribution combined with the feature tracker merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 19, Ramezani teaches:
A method comprising: receiving data from a radar sensor of a radar; (Ramezani, paragraph 0033, “[0033] Referring to FIG. 1A, a sensor system 10 can capture scenes S1 , S2 , S3 of the environment 12 at times t1 , t2 , and t3 , respectively, and generate a sequence of images I1, I2, I3, etc. The sensor system 10 can include any suitable combination of devices capable of sensing the environment, such as one or more lidar sensors,… one or more cameras, one or more radars,”; a system can collect radar data to generate a sequence of images).
processing the received data to detect humans; clustering detected humans into clusters of cells  (Ramezani, paragraph 0090, “[0090] The parameter adjustment module 136 may determine the desired area of focus based on a single dynamic object, based on the class of a dynamic object, and/or based on an area of high density of multiple dynamic objects or dynamic object classes. For example, the parameter adjustment module 136 may identify an area of focus as being an area that contains a pedestrian or vehicle, an area that includes at least two pedestrians or vehicles,”; that the radar data can be used to track a pedestrian (human) target; that the radar data associated with the pedestrian can be grouped for processing).
identifying a first geometric feature of a first cluster of the plurality of clusters at a first time step; identifying a second geometric feature of a second cluster of the plurality of clusters at a second time step, (Ramezani, paragraph 0033-0035, “For simplicity, FIG. 1A illustrates these features as encompassing entire objects such as cars, persons, or trees, but in general a feature can represent a portion of an object of any suitable size. Because feature F1 may not necessarily correspond to feature F2 , a multi-object tracker 14 estimates the traces of the features F1 , F2 , F3 , and F4 through the subsequent images I2, I3, etc. using a message passing graph 50. [0035] As illustrated in FIG. 1A, the message passing graph 50 generates layer 52A for the image I1 generated at time t1 , layer 52B for the image I2 generated at time t2, and layer 52C for the image I3 generated at time t3.”; a system can separate multiple features, and can track the features independently if the features do not correspond to the same object; that the system has at least three times, with multiple features of multiple objects at the “graph 50”).
wherein the first and second time steps are consecutive time steps; (Ramezani, paragraph 0033, “[0033] Referring to FIG. 1A, a sensor system 10 can capture scenes S1 , S2 , S3 of the environment 12 at times t1 , t2 , and t3 , respectively, and generate a sequence of images I1, I2, I3, etc. The sensor system 10 can include any suitable combination of devices capable of sensing the environment, such as one or more lidar sensors,… one or more cameras, one or more radars,”; a system can collect radar data to generate a sequence of images in a consecutive timeline).
determining an error value based on the first and second geometric features; and associating the second cluster to a first track associated to the first cluster based on the error value. (Ramezani, paragraph 0035-0039, “[0035] The features nodes are interconnected via edges which, in this example implementation, also include edge nodes (represented by rectangular shapes). An edge node is connected to precisely two feature nodes: one in the earlier-in-time layer LN and another in the later-in-time layer LN+1. [0039] Referring to FIG. 1B, the multi-object tracker 14 can operate on the graph 50 to produce output according to which feature F4 of layer 52A likely corresponds to F’3 of layer 52B and feature F”3 of layer 52C. [0039] The GRUs (Gated Recurrent Units) 60-66 in this example generate high values corresponding to high probabilities that feature F4 is the same feature as F’3, which in turn is the same feature as F”3.”; a system where the features F1, F2, etc. are combined into edges, that the edge nodes are compared with subsequent edges; that the edges are grouped into “gated recurrent units” (GRUs) which are highly correlated as a single object or target; that the highest valued correlation probabilities are grouped together for tracking purposes. Note: According to applicant’s specification paragraph 0063 a “minimized error” is equivalent to an increased correlation, or high probability of match between images).
Ramezani does not explicitly teach using k-mean clustering to generate a plurality of clusters;.
Tang teaches using k-mean clustering to generate a plurality of clusters; (Tang, paragraph 0089, “[0089] In some embodiments, the point clouds may be classified using a cluster algorithm. For example, the classification may be based on the k-mean of the cluster algorithm. K-mean clustering is a non-supervised classification algorithm. The number of clusters for classification may be specified prior to classification. If it can be determined that only the body and arms of the operator exist in the detection range of the TOF camera, then the number of clusters may be 2.”; that the clusters of an image can be grouped according to a k-mean clustering algorithm; that the clustering can be used on multiple clusters; it is obvious that once a k-cluster can be performed on multiple items in a single frame, that the k-mean can be used for tracking as discussed in ppp 0174).
In view of the teachings of Tang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Tang to Ramezani at the time the application was filed in order to track a vehicle using radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Tang in the same or in a similar field of endeavor with Ramezani before the effective filing date of the claimed invention in order to combine Tang’s tracking using a k-mean clustering of data points and Ramezani’s use of features to track an object  The k-mean distribution combined with the feature tracker merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramezani in view of John-Wilson, et al, U. S. Patent Application Publication 20210208247 (“John-Wilson”).
Regarding claim 9, Ramezani teaches the method of claim 1.
Ramezani does not explicitly teach further comprising tracking the first detected target using an unscented Kalman filter..
John-Wilson teaches further comprising tracking the first detected target using an unscented Kalman filter. (John-Wilson, paragraph 0049, 0070, “[0049] In various embodiments, the region of interest determination 206 can be based on tracking performed at pre-processing 204. As previously noted, tracking may involve identifying certain objects or features in the radar data and tracking them over a plurality of scans (frames). … [0070] As noted, the determination of the regions of interest may vary. According to some embodiments, determining the one or more regions of interest comprises defining a region of interest in one or more dimensions around intensity values of the radar data associated with merging tracks. Embodiments may additionally or alternatively determine the one or more regions of interest is based on identifying track changes using Kalman Filtering, Extended Kalman filtering, particle filters or unscented Kalman filters”; that an unscented Kalman filter can be used to track object features).
In view of the teachings of John-Wilson it would have been obvious for a person of ordinary skill in the art to apply the teachings of John-Wilson to Ramezani at the time the application was filed in order to track a vehicle using radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of John-Wilson in the same or in a similar field of endeavor with Ramezani before the effective filing date of the claimed invention in order to combine John-Wilson’s tracking using a unscented Kalman filter and Ramezani’s use of features to track an object  The unscented Kalman filter combined with the feature tracker merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 10, Ramezani, as modified by John-Wilson, teaches the method of claim 9.
John-Wilson further teaches wherein tracking the first detected target comprises tracking localization information of the first detected target over time. (John-Wilson, paragraph 0049, 0070, “[0049] In various embodiments, the region of interest determination 206 can be based on tracking performed at pre-processing 204. As previously noted, tracking may involve identifying certain objects or features in the radar data and tracking them over a plurality of scans (frames). … [0070] As noted, the determination of the regions of interest may vary. According to some embodiments, determining the one or more regions of interest comprises defining a region of interest in one or more dimensions around intensity values of the radar data associated with merging tracks. Embodiments may additionally or alternatively determine the one or more regions of interest is based on identifying track changes using Kalman Filtering, Extended Kalman filtering, particle filters or unscented Kalman filters”; that an unscented Kalman filter can be used to track object features).
In view of the teachings of John-Wilson it would have been obvious for a person of ordinary skill in the art to apply the teachings of John-Wilson to Ramezani at the time the application was filed in order to track a vehicle using radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of John-Wilson in the same or in a similar field of endeavor with Ramezani before the effective filing date of the claimed invention in order to combine John-Wilson’s tracking using a unscented Kalman filter and Ramezani’s use of features to track an object  The unscented Kalman filter combined with the feature tracker merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ramezani in view of Bongio-Karrman, et al, U. S. Patent Application Publication 2021/0255307 (“Bongio-Karrman”).
Ramezani teaches the method of claim 1.
Ramezani does not explicitly teach:
further comprising: identifying first range and first Doppler velocity associated with the first detected target at the first time step; and
identifying second range and second Doppler velocity associated with the second detected target at the second time step,
wherein associating the second detected target to the first track is further based on the first and second ranges, and on the first and second Doppler velocities..
Bongio-Karrman teaches:
further comprising: identifying first range and first Doppler velocity associated with the first detected target at the first time step; and (Bongio-Karrman, figure 3, paragraph 0053-0062, “[0055] In some example implementations, the radar data 308 may include position information indicative of a location of objects in the environment, e.g., a range and azimuth relative to the vehicle 304 and/or a position in a local or global coordinate system. The radar data 308 may also include signal strength information. For example, the signal strength information may be an indication of a type or composition of the surface from which the radio waves are reflected. In some instances, the signal strength may be a radar cross-section (RCS) measurement. The radar data 308 may also include velocity information, such as a range rate determined from a Doppler measurement. [0056] At operation 312, example process 300 may comprise determining returns associated with an object based at least in part on the radar data,”; that a radar can group a set of radar returns based on range, location, azimuth and Doppler; that these data can be associated with a first track based on these radar measurements).
identifying second range and second Doppler velocity associated with the second detected target at the second time step, (Bongio-Karrman, figure 3, paragraph 0058, “[0058] Accordingly, in implementations of this disclosure, the operation 312 may determine returns representative of the object 318, e.g., because the points may be clustered based on one or more diverse types of information, and because sensor data from multiple scans and/or radar sensors is used to create the cluster.”; that the radar data from multiple frames, using the Doppler and range data can be collected).
wherein associating the second detected target to the first track is further based on the first and second ranges, and on the first and second Doppler velocities. (Bongio-Karrman, figure 4, paragraph 0064-, “[0070] At operation 408, example process 400 may comprise determining a first velocity, first yaw rate, and/or first error, according to any of the techniques discussed herein. [0071] At operation 410, example process 400 may comprise determining a second velocity, second yaw rate, and/or second error, according to any of the techniques discussed herein. [0073] At operation 412, example process 400 may comprise selecting, based at least in part on the first error and the second error, the first velocity and/or the first yaw rate or the second velocity and/or the second yaw rate, according to any of the techniques discussed herein. For example, the regression algorithm may determine a total error as part of determining the velocity during operation 408 and/or 410. Operation 412 may comprise selecting whichever velocity is associated with a lower error of the two errors.”; that errors and data from the first and second radar data (which include distance, velocity based on Doppler and errors for each measurement); that the two data structures can be combined into a single track).
In view of the teachings of Bongio-Karrman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bongio-Karrman to Ramezani at the time the application was filed in order to track a vehicle using radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bongio-Karrman in the same or in a similar field of endeavor with Ramezani before the effective filing date of the claimed invention in order to combine Bongio-Karrman’s tracking using a range and Doppler information at each frame and Ramezani’s use of features from each frame to track an object  The range-Doppler data combined with the feature tracker merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramezani in view of Nehmadi, et al, U. S. Patent Application Publication 20180232947 (“Nehmadi”) and Droitcour, et al, U. S. Patent Application Publication 2010/0152600 (“Droitcour”).
Regarding claim 14, Ramezani teaches the method of claim 1.
Ramezani teaches further comprising: transmitting radar signals  (Ramezani, paragraph 0101, “[0101] In addition to the lidar system 302, the vehicle 300 may also be equipped with other sensors 345 such as a camera, a thermal imager, a conventional radar (none illustrated to avoid clutter), etc.”; that a conventional radar can be used to collect the radar data).
Ramezani does not explicitly teach:
using a transmitter antenna of the radar; receiving reflected radar signals using a receiver antenna of the radar; and
generating digital data from the received reflected radar signals using an analog-to- digital converter (ADC), wherein receiving the data from the radar comprises receiving the data from the ADC, and
wherein transmitting the radar signals comprises transmitting the radar signals with a frame rate of 10 frames per second or slower..
Nehmadi teaches wherein transmitting the radar signals comprises transmitting the radar signals with a frame rate of 10 frames per second or slower. (Nehmadi, paragraph 0002 & 0053, “[0002] The present disclosure relates generally to the generation of multidimensional maps, and more specifically, to the generation of three dimensional maps using various sensors, including LiDAR and radar sensors, for use with an autonomous vehicle. [0053] To this end, video data rate exceeds 10 frames per second on the passive sensor and 5 scans per second on the active sensor.”; that a radar active scanner can process video as slow as 5 scans per second).
In view of the teachings of Nehmadi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Nehmadi to Ramezani at the time the application was filed in order to track objects using a point cloud. Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Nehmadi in the same or in a similar field of endeavor with Ramezani  before the effective filing date of the claimed invention in order to substitute Nehmadi’s 5 scans per second algorithm for Ramezani’s unspecified frames per second to track point clouds The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the of the 5 scans per second for an unspecified number of scans would have yielded predictable results, namely the tracking of an point cloud associated with an object.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Droitcour teaches:
using a transmitter antenna of the radar; receiving reflected radar signals using a receiver antenna of the radar; and (Droitcour, paragraph 0246-0250, 0439, “[0246 In some embodiments, the sensor 700 can include multiple transmitters, each at a different frequency, and multiple receiver channels, or antennas each which can receive each frequency [0247] In various embodiments, the transceiver includes a transmitter and a receiver. In a continuous wave implementation, a transceiver can generate a single-frequency signal which is fed to the antenna. The transceiver can operate at any from 100 MHz to 100 GHZ, [0439] Since a human’s physiological signal such as breathing is a very narrow band signal (.about. less than 1 KHz) compared to the radar carrier signal, all the reflected signals will be phase modulated on a coherent carrier signal.”; a radar with a transmitter, antennas, receiver; that the receiver can process reflected waves).
generating digital data from the received reflected radar signals using an analog-to- digital converter (ADC), wherein receiving the data from the radar comprises receiving the data from the ADC, and (Droitcour, paragraph 0250, “[0250] FIG. 8 illustrates a flowchart of an embodiment of a method configured to perform DC cancellation 800. At the beginning, an analog-to-digital converter (ADC) acquires the motion signal obtained by transforming the Doppler shifted received signal as shown in block 801.”; that an ADC can process the received radar waves).
In view of the teachings of Droitcour it would have been obvious for a person of ordinary skill in the art to apply the teachings of Droitcour to Nehmadi and Ramezani at the time the application was filed in order to track objects using a conventional radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Droitcour in the same or in a similar field of endeavor with Ramezani before the effective filing date of the claimed invention in order to combine Droitcour’s detailed description of a conventional radar for Ramezani’s unspecified description of a conventional radar  The two conventional radars of Droitcour and Ramezani merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 18, Ramezani, as modified by Droitcour, teaches the radar system of claim 17.
Ramezani, as modified by Droitcour, does not explicitly teach wherein the transmitting antenna is configured to transmit radar signals at a rate of 10 frames per second or slower..
Nehmadi teaches wherein the transmitting antenna is configured to transmit radar signals at a rate of 10 frames per second or slower. (Nehmadi, paragraph 0002 & 0053, “[0002] The present disclosure relates generally to the generation of multidimensional maps, and more specifically, to the generation of three dimensional maps using various sensors, including LiDAR and radar sensors, for use with an autonomous vehicle. [0053] To this end, video data rate exceeds 10 frames per second on the passive sensor and 5 scans per second on the active sensor.”; that a radar active scanner can process video as slow as 5 scans per second).
In view of the teachings of Nehmadi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Nehmadi to Droitcour and Ramezani at the time the application was filed in order to track objects using a point cloud. Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Nehmadi in the same or in a similar field of endeavor with Ramezani  before the effective filing date of the claimed invention in order to substitute Nehmadi’s 5 scans per second algorithm for Ramezani’s unspecified frames per second to track point clouds The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the of the 5 scans per second for an unspecified number of scans would have yielded predictable results, namely the tracking of an point cloud associated with an object.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramezani in view of Droitcour.
Regarding claim 15, Ramezani teaches the method of claim 1.
Ramezani does not explicitly teach wherein the radar is a millimeter-wave radar..
Droitcour teaches wherein the radar is a millimeter-wave radar. (Droitcour, paragraph 0247, “[0247] In various embodiments, the transceiver includes a transmitter and a receiver. In a continuous wave implementation, a transceiver can generate a single-frequency signal which is fed to the antenna. The transceiver can operate at any frequency from 100 MHz to 100 GHZ,”; that a conventional radar can operate in the millimeter wave region).
In view of the teachings of Droitcour it would have been obvious for a person of ordinary skill in the art to apply the teachings of Droitcour to Ramezani at the time the application was filed in order to track objects using a conventional radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Droitcour in the same or in a similar field of endeavor with Ramezani before the effective filing date of the claimed invention in order to combine Droitcour’s detailed description of a conventional radar for Ramezani’s unspecified description of a conventional radar  The two conventional radars of Droitcour and Ramezani merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 17, Ramezani teaches:
A radar system  (Ramezani, paragraph 0101, “[0101] In addition to the lidar system 302, the vehicle 300 may also be equipped with other sensors 345 such as a camera, a thermal imager, a conventional radar (none illustrated to avoid clutter), etc.”; that a conventional radar can be used to collect the radar data).
detect targets, (Ramezani, paragraph 0034, “[0034] After the sensor system 10 generates the images I1, I2, I3, etc., an object detector 12 can detect features F1, F2, F3, and F4 in image 11 , features F’1, F’2 , F’3 , and F’4 in image 12, and features F”1, F”2, F”3, and F”4 in image 13 . For simplicity, FIG. 1A illustrates these features as encompassing entire objects such as cars, persons, or trees, but in general a feature can represent a portion of an object of any suitable size.”; a system that can create multiple images of multiple features in multiple subsequent times).
identify a first geometric feature of a first detected target at a first time step, identify a second geometric feature of a second detected target at a second time step,  (Ramezani, paragraph 0033-0035, “For simplicity, FIG. 1A illustrates these features as encompassing entire objects such as cars, persons, or trees, but in general a feature can represent a portion of an object of any suitable size. Because feature F1 may not necessarily correspond to feature F2 , a multi-object tracker 14 estimates the traces of the features F1 , F2 , F3 , and F4 through the subsequent images I2, I3, etc. using a message passing graph 50. [0035] As illustrated in FIG. 1A, the message passing graph 50 generates layer 52A for the image I1 generated at time t1 , layer 52B for the image I2 generated at time t2, and layer 52C for the image I3 generated at time t3.”; a system can separate multiple features, and can track the features independently if the features do not correspond to the same object; that the system has at least three times, with multiple features of multiple objects at the “graph 50”).
determine an error value based on the first and second geometric features, and associate the second detected target to a first track associated to the first detected target based on the error value. (Ramezani, paragraph 0035-0039, “[0035] The features nodes are interconnected via edges which, in this example implementation, also include edge nodes (represented by rectangular shapes). An edge node is connected to precisely two feature nodes: one in the earlier-in-time layer LN and another in the later-in-time layer LN+1. [0039] Referring to FIG. 1B, the multi-object tracker 14 can operate on the graph 50 to produce output according to which feature F4 of layer 52A likely corresponds to F’3 of layer 52B and feature F”3 of layer 52C. [0039] The GRUs (Gated Recurrent Units) 60-66 in this example generate high values corresponding to high probabilities that feature F4 is the same feature as F’3, which in turn is the same feature as F”3.”; a system where the features F1, F2, etc. are combined into edges, that the edge nodes are compared with subsequent edges; that the edges are grouped into “gated recurrent units” (GRUs) which are highly correlated as a single object or target; that the highest valued correlation probabilities are grouped together for tracking purposes. Note: According to applicant’s specification paragraph 0063 a “minimized error” is equivalent to an increased correlation, or high probability of match between images).
Ramezani does not explicitly teach:
comprising: a millimeter-wave radar sensor comprising: a transmitting antenna configured to transmit radar signals; first and second receiving antennas configured to receive reflected radar signals;
an analog-to-digital converter (ADC) configured to generate, at an output of the ADC, raw digital data based on the reflected radar signals; and a processing system configured to process the raw digital data to: .
Droitcour teaches:
comprising: a millimeter-wave radar sensor comprising: a transmitting antenna configured to transmit radar signals; first and second receiving antennas configured to receive reflected radar signals; (Droitcour, paragraph 0246-0250, 0439, 0247, “[0246 In some embodiments, the sensor 700 can include multiple transmitters, each at a different frequency, and multiple receiver channels, or antennas each which can receive each frequency [0247] In various embodiments, the transceiver includes a transmitter and a receiver. In a continuous wave implementation, a transceiver can generate a single-frequency signal which is fed to the antenna. The transceiver can operate at any from 100 MHz to 100 GHZ, [0439] Since a human’s physiological signal such as breathing is a very narrow band signal (.about. less than 1 KHz) compared to the radar carrier signal, all the reflected signals will be phase modulated on a coherent carrier signal. [0247] In various embodiments, the transceiver includes a transmitter and a receiver. In a continuous wave implementation, a transceiver can generate a single-frequency signal which is fed to the antenna. The transceiver can operate at any frequency from 100 MHz to 100 GHZ,”; a radar with a transmitter, antennas, receiver; that the receiver can process reflected waves; that a radar can operate in the mmWave region).
an analog-to-digital converter (ADC) configured to generate, at an output of the ADC, raw digital data based on the reflected radar signals; and a processing system configured to process the raw digital data to:  (Droitcour, paragraph 0250, “[0250] FIG. 8 illustrates a flowchart of an embodiment of a method configured to perform DC cancellation 800. At the beginning, an analog-to-digital converter (ADC) acquires the motion signal obtained by transforming the Doppler shifted received signal as shown in block 801. In some embodiments, the sensor 700 can include a single transmitter 701 with multiple receiver channels or antennas 702, 703, 704 (e.g., a SIMO system).”; that an ADC can process the received radar waves; that a receiver can have multiple channels, each of which are processed to identify targets).
In view of the teachings of Droitcour it would have been obvious for a person of ordinary skill in the art to apply the teachings of Droitcour to Ramezani at the time the application was filed in order to track objects using a conventional radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Droitcour in the same or in a similar field of endeavor with Ramezani before the effective filing date of the claimed invention in order to combine Droitcour’s detailed description of a conventional radar for Ramezani’s unspecified description of a conventional radar  The two conventional radars of Droitcour and Ramezani merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ramezani, as modified by Tang, in view of Wright, et al, U. S. Patent 9,229,102 (“Wright”).
Ramezani, as modified by Tang, teaches the method of claim 19.
Ramezani, as modified by Tang, does not explicitly teach wherein identifying the first and second geometric features comprises using a deep convolutional neural network based on a data cube derived from the received data..
Wright teaches wherein identifying the first and second geometric features comprises using a deep convolutional neural network based on a data cube derived from the received data. (Wright, column 33, lines 10-15, ccc 32, lines 17-25, ccc 39, lines 1-5, column 41, lines 20-25, “[column 33, lines 10-15] FIGS. 14A-14C are diagrams illustrating example uses of a scanning device to determine the existence of moving objects from a cluster of reflections. [ccc 32, lines 17-25] As shown in FIG. 13A, a scanning device is used to scan a room in front of the device which includes an object (or objects) (here, object 1320A includes a chair and a person holding a rifle) between two walls 1310A and 1315A. For convenience, the three dimensional area of a room is illustrated in FIG. 13A and other Figs. as a two dimensional approximation. [ccc 39, lines 1-5] To mitigate this, the stationary processing 1740 may detect periodic frequency content in Doppler and measure range/azimuth, while taking into account range/ Doppler correlation.[column 41, lines 20-25] In contrast, human movement tends to exhibit a single fairly defined peak as illustrated in FIG. 17F. The classifier module 1750 may thus implement a machine learning classifier ( e.g., a support vector machine (SVM) or other 25 neural network) to classify foliage based upon Doppler features.”; a radar that can sense and group clusters; that the radar can scan a three dimensional room and provide four dimensional information (i.e. a data cube) which can includes time of detection (i.e. column 47, lines 5-15); two dimensional azimuth, range, and Doppler for each point in the cluster for processing).
In view of the teachings of Wright it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wright to Ramezani at the time the application was filed in order to order to detect objects using a radar. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wright in the same or in a similar field of endeavor with Ramezani before the effective filing date of the claimed invention in order to combine Wright’s tracking using a range, azimuth, time of collection and Doppler information at each frame and Ramezani’s use of features from each frame to track an object  The azimuth-time-range-Doppler multi-dimensional data cube combined with the feature tracker merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Donald HB Braswell/             Examiner, Art Unit 3648